PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to docket and dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between the parties to this cause, by their respective proctors, that the appeal herein be docketed and dismissed with costs.”-
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this cause be docketed in this court and that this appeal be, and the same is hereby, dismissed with costs, pursuant to the foregoing stipulation.